BRYAN SCHRODER
United States Attorney

KELLY CAVANAUGH
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 99513
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Kelly.Cavanaugh@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

  IN THE MATTER OF THE SEIZURE                ) Case No.
  OF:                                         )
                                              )
  CERTAIN PENDING                             )
  ADMINISTRATIVE FORFEITURE                   )
  PROCEEDINGS.                                )
                                              )
                                              )
                                              )
                                              )

                 MOTION FOR BLANKET EXTENSION
           OF DEADLINE FOR SENDING NOTICE IN CERTAIN
        PENDING ADMINISTRATIVE FORFEITURE PROCEEDINGS

       The United States of America, pursuant to 18 U.S.C. § 983, moves this Court

for an extension of time for all federal seizing agencies in this district to commence

administrative forfeiture proceedings, due to the current national health emergency,

as declared by the president on March 13, 2020. In support of its motion, the

Government submits the following memorandum of law.




        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 1 of 10
                            MEMORANDUM OF LAW

I.    Background

      The Department of Justice’s three law enforcement agencies with

administrative forfeiture authority—the Bureau of Alcohol, Tobacco, Firearms and

Explosives, the Drug Enforcement Administration, and the Federal Bureau of

Investigation (collectively, “the DOJ seizing agencies”)—are authorized to seize

property subject to forfeiture under federal law, and commence administrative

forfeiture proceedings, subject to certain statutory limitations. 19 U.S.C. §§ 1602-

1621. The regulations governing these seizures, administrative forfeitures, and the

remission or mitigation of Department of Justice forfeitures are found at 28 C.F.R.,

Parts 8 and 9.

      In addition, the United States Postal Inspection Service (USPIS) is authorized

by law to commence administrative forfeiture proceedings pursuant to 18 U.S.C. §

3061. USPIS participates in the Department of Justice asset forfeiture fund.

      A number of federal agencies with administrative enforcement authority

participate in the Department of Treasury asset forfeiture fund. These include the

Internal Revenue Service (IRS) within the Treasury Department, and United States

Secret Service (USSS), Customs and Border Protection (CBP), and the United States

Border Patrol, within the Department of Homeland Security. 1

      With limited exceptions, most aspects of federal administrative and judicial


1
 CBP processes administrative forfeiture proceedings for by Homeland Security
Investigations (HSI), another DHS agency.


        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 2 of 10
forfeiture actions are governed by the provisions of the Civil Asset Forfeiture Reform

Act of 2000 (CAFRA), Public Law 106-185, 114 Stat. 202. One key aspect of

CAFRA is the establishment of a statutory deadline for commencing an

administrative forfeiture proceeding—60-days from the date of seizure for federal

seizures and 90-days from the date of seizure for adopted seizures (those initially

made by a state or local law enforcement agency). 18 U.S.C. § 983(a)(1)(A)(i), (iv).

The procedures for extending that deadline and the deadlines for subsequent steps in

the administrative and judicial forfeiture proceedings are set forth in 18 U.S.C. §

983(a)(1).

      An administrative forfeiture is commenced when the seizing agency sends

notice of the forfeiture proceeding to potential claimants. The standard method is to

send notice by certified mail, return receipt requested, or by commercial delivery

with confirmation of receipt. Some agencies also send notice by first class mail. The

agencies use certified mail or commercial delivery for two reasons: (1) to increase the

likelihood that the intended recipient, in fact, receives timely notice, and (2) to

provide the seizing agency with confirmation of delivery. Where a claim contesting

that administrative forfeiture has been filed, the seizing agency then must forward the

matter within 90 days to the appropriate U.S. Attorney’s Office for further action. 18

U.S.C. § 983(a)(3)(A). In addition to, or instead of, submitting an administrative

claim, a party may submit a petition for remission or mitigation of the forfeiture.

These petitions are described in the notice letters that commence the administrative

forfeiture proceeding, and are required to be submitted to the agency in a similar



        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 3 of 10
manner to a claim.

      Each year, the DOJ seizing agencies commence approximately 27,500 to

31,700 administrative forfeitures. The non-DOJ agencies also commence a

significant number of administrative forfeitures. CBP alone commenced over 22,000

CAFRA forfeitures in FY 2019. Those forfeitures generate massive amounts of

paperwork, and require the regular, close physical interaction among office personnel

in each agency’s headquarters office to prepare notice letters, correction letters,

denial letters, the mailing envelopes for all of those letters, and the preparation of

notice by publication for each forfeiture on the government’s dedicated forfeiture

website (www.forfeiture.gov). In addition, these employees physically handle large

volumes of mail from the public on a daily basis, including hand-written letters,

claims, petitions for remission or mitigation, and requests for reconsideration.

Although the seizing agencies are capable of processing claims and petitions

submitted electronically, the overwhelming majority of all submissions

(approximately 85%) still comes through the mail.

      On March 13, 2020, President Trump declared a national emergency, effective

as of March 1, 2020, due to the Novel Coronavirus Disease (COVID-19) pandemic.

To allow federal employees to engage in social distancing to slow the spread of the

virus, on March 15, 2020, the Attorney General implemented a “maximum

telework” policy, which includes all DOJ law enforcement components. As a result,

virtually all asset forfeiture personnel working in the headquarters facilities of the

DOJ seizing agencies in the Washington, DC area are teleworking. As the COVID-



        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 4 of 10
19 disease continues to spread, it is becoming increasingly difficult, and soon may be

impossible, for the seizing agencies to comply with the guidance promulgated by the

Centers for Disease Control and Prevention and other public health authorities

regarding reducing the possibility of exposure to the virus and slowing the spread of

the disease and receive mail and process the large volume of time-sensitive

documents; comply with the statutory deadline requirements for providing notice to

potential claimants and petitioners; and refer any contested matters to U.S.

Attorney’s Offices across the country for their consideration.

II.    Legal Authority

       Pursuant to 18 U.S.C. § 983(a)(1)(B), a “supervisory official in the

headquarters office of each seizing agency may extend the period for sending notice”

of an administrative forfeiture action to interested parties under certain conditions for

a period not to exceed 30 days. The supervisory official may extend the 30-day

period “only if there is reason to believe that sending notice may have an adverse

result,” including: endangering the life or physical safety of an individual. 18 U.S.C.

§§ 983(a)(1)(D). Upon motion by the Government, “a court may extend the [30-day]

period for sending notice for a period not to exceed 60 days, which period may

further extended by the court for 60-day periods, as necessary,” based on the

presence of any of these same conditions described in 18 U.S.C. §§ 983(a)(1)(D).

       Once notice of an administrative forfeiture is sent, a claim may be filed by the

deadline set forth in the notice (which must be at least 35 days after the date the letter

is mailed), or, if the notice is not received, not later than 30 days after the date of



        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 5 of 10
final publication of the notice of seizure. See 18 U.S.C. § 983(a)(2)(B). Then, not later

than 90 days after the claim is filed, the Government must file a civil forfeiture

complaint or obtain a criminal indictment containing an allegation that the seized

property is subject to forfeiture. See 18 U.S.C. § 983(a)(3)(A)-(C). If the Government

fails to take these steps, it must return the property and is barred from completing a

civil forfeiture. See 18 U.S.C. § 983(a)(3)(B). There is, however, one exception. “[A]

district court in the district in which the civil forfeiture complaint will be filed may

extend the period for filing a complaint for good cause shown or upon agreement of

the parties.” 18 U.S.C. § 983(a)(3)(A). 2

       Section 983(a)(1)(D) extensions are entered routinely by supervisory officials

or by district courts, as appropriate, on a case-by-case basis. Similarly, district courts

routinely grant section 983(a)(3)(A) motions to extend the deadline to file a civil

forfeiture complaint. Because of the current trajectory of the coronavirus and the

likely spread of COVID-19 if greater safety measures are not taken, it is reasonable to

believe that the continued regular operation of the seizing agencies’ administrative

forfeiture programs may endanger the lives or physical safety of numerous

individuals. At the same time, it is impossible for the Government to identify every

seized asset for which notice must be sent or each claim requesting initiation of a


2
  This Court has jurisdiction and venue over the civil forfeiture of assets seized in the
District of Alaska. Pursuant to 28 U.S.C. § 1355, a civil forfeiture action may be
brought in the district in which any of the acts or omissions giving rise to the
forfeiture occurred, or any district for which venue is provided in section 1395.
Section 1395, in turn, provides that venue exists in any district in which the property
is found or brought. 28 U.S.C. § 1395(b)-(c).


        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 6 of 10
judicial forfeiture action without requiring agency personnel to work closely together

in their offices. Therefore, although it is unusual, a 60-day blanket extension of all

noticing and filing deadlines for assets seized by all seizing agencies is appropriate.

Moreover, given the sensitivity of the issue, the Government is waiving its right to

have the supervisory officials at the headquarter offices of the seizing agencies extend

the filing deadline by 30 days under section 983(a)(1)(B).

      Instead, and as reflected in the attached declarations of those officials, the

Government is requesting that the Court issue a 60-day blanket extension of all

noticing deadlines for assets (1) seized by a federal seizing agency between February

3 and June 1, 2020; (2) adopted by a federal seizing agency but seized by a state or

local agency between January 3 and June 1, 2020; or (3) for which, due to a prior

extension by the supervisory official at the agency, a notice of administrative

forfeiture had to be mailed by June 1, 2020, based upon a determination that there is

reason to believe that requiring notices of administrative forfeitures may endanger

the life or physical safety of an individual. Specifically, requiring the notices may

endanger the life or health of the asset forfeiture staff necessary to review and prepare

cases and issue the notices in light of the global coronavirus pandemic.

      The Government notes that “the Judicial Conference, the administrative

policy-making body for the federal courts, found on March 29, pursuant to the

Coronavirus Aid, Relief, and Economic Security Act (CARES Act), that ‘emergency

conditions due to the national emergency declared by the President with respect to

COVID-19 will materially affect the functioning of the federal courts generally …’”.



        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 7 of 10
https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-

access-during-covid-19-pandemic. In response to the epidemic, federal courts at all

levels have adopted temporary procedures designed to safeguard court staff, litigants,

and the public from exposure to COVID-19. These procedures recognize that the use

of the mail and paper submissions is problematic within the context of the risks

posed by the pandemic and the measures needed to mitigate those risks.

https://www.uscourts.gov/about-federal-courts/court-website-links/court-orders-

and-updates-during-covid19-pandemic (linking to all temporary court policies).

      On March 11, 2020, Governor Mike Dunleavy signed a Public Health

Disaster Emergency Declaration, and subsequently mandated all Alaska residents to

maintain social distancing and limit movements outside of their homes beyond

essential needs. On March 30, 2020 this Court issued Miscellaneous General Order

20-11 concerning changes to Court operations and deadlines during the COVID-19

pandemic. Additionally, this Order was extended on April 7, 2020 and subsequently

on April 20, 2020 to remain in effect until June 1, 2020.

      Because the pandemic and need for social distancing constitute good cause,

pursuant to section 983(a)(3)(A), the Government further requests that the Court

issue a 60-day blanket extension of the deadline to file a civil forfeiture action for any

claim received by a federal seizing agency between March 13 and April 30, 2020.3


      Thus, if the application is granted, (1) the deadline for commencing
      3

administrative forfeiture proceedings against a federal seizure that occurred on
March 13, 2020 would be extended from May 12, 2020, to July 11, 2020; (2) the
commencement deadline for an adoptive seizure that occurred on March 13, 2020,


          Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 8 of 10
See United States v. $55,140 in U.S. Currency, No. 5:04cv407–SPM/AK, 2005 WL

6577605 (N.D. Fla. Jan 20, 2005) (shutting down of the U.S. Attorney’s Office for 2

weeks due to the effects of a hurricane constitutes good cause for the extension of the

90-day deadline; a motion to extend a deadline under § 983(a)(3)(A) may be filed

after the deadline has expired). These extensions are necessary and appropriate to

protect the health and safety of all individuals responsible for the daily processing of

claims, petitions, referrals, and correspondence, and serves the best interests of both

the public and the United States of America. The requested extensions would allow

for asset forfeiture staff at the seizing agencies to telework over the next three weeks

without compromising the agencies’ obligations to the public or their responsibilities

under CAFRA.

III.   Conclusion

       For the foregoing reasons, the Government respectfully requests this Court to

find that continued operation of the administrative forfeiture programs of the federal

seizing agencies may endanger the life or safety of one or more individuals in light of

the current national health emergency, and grant the requested 60-day extension of

noticing and filing deadlines, and which period may be further extended by this




would be extended from June 11, 2020, to August 10, 2020; and (3) the 90-day
deadline for the filing of a civil forfeiture complaint (or inclusion of an asset in a
criminal indictment) following the agency’s receipt of an administrative claim would
be extended to 150 days instead of the statutory 90-day period. The corresponding
dates for seizures occurring on the last day of the period requested (April 30, 2020)
would be (1) August 28, 2020 (federal seizures); and (2) September 27, 2020
(adoptive seizures).


        Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 9 of 10
Court, as necessary.

      RESPECTFULLY SUBMITTED this 11th day of May, 2020, in Anchorage,

Alaska.

                                      BRYAN SCHRODER
                                      United States Attorney

                                      /s/Kelly Cavanaugh
                                      KELLY CAVANAUGH
                                      Assistant United States Attorney
                                      United States of America




          Case 3:20-mc-00010-TMB Document 1 Filed 05/12/20 Page 10 of 10
